[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on July 16, 1982 at Wallingford, Connecticut.
All jurisdictional requirements have been met.
The parties have one minor child born issue of their marriage: Joseph P. Zaniewski, born February 7, 1985.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered the statutory criteria contained in Connecticut General Statutes Sections 46b-56, 46b-81, 46b-82 and46b-84 and enters the following orders:
1. The parties shall retain joint legal custody of the minor child whose primary residence shall be with the plaintiff. The defendant shall enjoy rights of reasonable, liberal and flexible visitation. The parties shall consult with each other on all decisions affecting the health, education and welfare of the minor child. The plaintiff shall make day to day decisions and in the event the parties cannot agree on major matters, she shall have final decision making power.
2. The defendant shall pay, as child support $55.00 per week, in accordance with the child support guidelines and subject to immediate wage withholding.
3. The defendant shall pay the plaintiff, as alimony $45.00 per week until the death of either party, the remarriage of the wife, further order of the court, or July 15, 1996, whichever first occurs. This order is subject to immediate wage withholding.
4. Each of the parties shall be responsible for one-half of the $5,000.00 debt due the plaintiff's mother and shall indemnify and hold the other harmless thereon. Each shall otherwise be responsible for the liabilities shown on their respective financial affidavits.
5. All right, title and interest in the marital home is awarded the plaintiff. The plaintiff shall execute a mortgage home and deed in favor of the defendant, secured by the marital home, in the amount of $26,000.00. Said note shall bear 6 per cent interest and shall be payable upon the first to occur of the following events: the wife's remarriage, the wife's cohabitation, CT Page 5782 the sale of the home, the home no longer being used by the wife as her residence, or the child's entrance into the ninth grade.
6. The plaintiff shall maintain medical insurance available to her through her employment for the benefit of the minor child. The defendant shall be responsible for one-half the cost of this insurance. The parties shall be each responsible for one-half of the uninsured medical and dental expenses incurred on behalf of the minor child.
7. The distribution of personal property is referred to the Family Relations Office for mediation. The court retains jurisdiction over the personal property in the event the mediation does not result in agreement.
8. The defendant shall vacate the marital home no later than August 1, 1991.
9. The defendant shall advise the plaintiff upon any change of employment.
By the Court ELAINE GORDON, Judge.